Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9, 16 and 18-20 are objected to because of the following informalities:

For claim 7, Examiner believes this claim should be amended in the following manner:
 The method of claim 6, wherein fading [[an]] the edge between the real image and the virtual avatar comprises: 
fading the real image out at limits of the field of view; and 
fading the virtual avatar out as the position of the user enters the field of view.

For claim 9, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein determining the spatial relationship comprises: 
determining a physical pose of the AR device, a physical pose of the camera-equipped device, the field of view, a near clipping plane of the camera-equipped device, and a far clipping plane of the camera-equipped device.



The system of claim 15, wherein fading [[an]] the edge between the real image and the virtual avatar comprises: 
fading the real image out at limits of the field of view; and 
fading the virtual avatar out as the position of the user enters the field of view.

For claim 18, Examiner believes this claim should be amended in the following manner:
The system of claim 10, wherein determining the spatial relationship comprises: 
determining a physical pose of the AR device, a physical pose of the camera-equipped device, the field of view, a near clipping plane of the camera-equipped device, and a far clipping plane of the camera-equipped device.

For claim 19, Examiner believes this claim should be amended in the following manner:
A non-transitory computer readable storage medium including instructions for execution by at least one processor to perform a method comprising: 
determining a spatial relationship between an augmented reality (AR) device and a camera-equipped device, wherein the AR device is worn by a user, and the camera-equipped device is positioned within proximity of the user; 
determining a position of the user relative to a field of view of the camera-equipped device; and 


For claim 20, Examiner believes this claim should be amended in the following manner:
The non-transitory computer readable storage medium of claim 19, wherein the real image is provided for display if the position of the user is inside the field of view, the virtual avatar is provided for display if the position of the user is outside of the field of view, and a combination of the real image and the virtual avatar is provided for display if the position of the user is partially inside the field of view.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 8, 1-0-15 and 17 are allowed.
Claims 7, 9, 16 and 18-20 would be allowable if rewritten to address the claim objections discussed above in the Detailed Action.
The following is an examiner’s statement of reasons for allowance:
Min et al. (U.S. Patent Application Publication 2021/0209853 A1) disclose a system and method for determining a spatial relationship between glasses as an augmented reality device and a phone as a camera-equipped device, wherein the glasses is worn by a user, and the phone is positioned within a proximity of the user (Fig. 12; page 10/par. 193-195 and page 11/par. 211).
However, Min does not disclose determining a position of the user relative to a field of view of the camera-equipped device; and providing a representation of the user for display, wherein the representation automatically switches between a real image of the user and a virtual avatar of the user based on the position of the user.
Dye et al. (U.S. Patent Application Publication 2019/0342507 A1) discloses a phone as a camera-equipped device which is capable of determining whether a user is within a field of view of the camera of the phone (page 31/par. 324). Dye explains, when the user is not within the field of view of the camera, an animation is displayed for a selected avatar (page 31/par. 324). However, this embodiment requires the selected avatar to be always displayed in connection with the user when the user is within the field of view of the camera (page 31/par. 323). Therefore, Dye fails to disclose providing a representation of the user for display, wherein the representation automatically switches between a real image of the user and a virtual avatar of the user based on the position of the user.
Butcher et al. (U.S. Patent Application Publication 2021/0382544 A1) likewise discloses a phone as a camera-equipped device which is capable of determining whether a user is positioned within a field of view of the camera of the phone (page 11/par. 99 and pages 22-23/par. 163-164). Butcher explains, when the user moves a portion of the user’s body outside of the field of view, a variable display characteristics of a corresponding avatar is adjusted for display (pages 22-23/par. 163-164). However, the corresponding avatar is required to be always displayed in connection with the user when the user is within the field of view of the camera (page 22/par. 162). Therefore, Butcher fails to disclose providing a representation of the user for display, wherein the representation automatically switches between a real image of the user and a virtual avatar of the user based on the position of the user.
Thus, the closest art as the combination of Min, Dye and Butcher fails to disclose determining a position of the user relative to a field of view of the camera-equipped device; and providing a representation of the user for display, wherein the representation automatically switches between a real image of the user and a virtual avatar of the user based on the position of the user.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections discussed above in the Detailed Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613